FILED
                            NOT FOR PUBLICATION                             NOV 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50624

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00384-GHK-1

  v.
                                                 MEMORANDUM *
ALEJANDRO MORFIN GARCIA, a.k.a.
Alejandro Garcia Morfin,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Alejandro Morfin Garcia appeals from the 120-month sentence imposed

following his guilty-plea conviction for distribution of methamphetamine, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. § 841(a)(1) & (b)(1)(B)(viii). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Morfin Garcia contends that the district court committed procedural error by

failing to consider his mitigation arguments. This contention is belied by the

record, which demonstrates that there was no such error. See United States v.

Amezcua-Vasquez, 567 F.3d 1050, 1053-54 (9th Cir. 2009) (“[A] sentencing judge

does not abuse his discretion when he listens to the defendant’s arguments and then

simply finds the circumstances insufficient to warrant a sentence lower than the

Guidelines range[.]”) (internal quotation marks and alteration omitted).

      Morfin Garcia also contends that his sentence is substantively unreasonable.

He argues that in selecting the sentence, the district court overemphasized his

criminal history and the seriousness of his offense, and failed to account for his

mitigating characteristics. Contrary to Morfin Garcia’s contention, the district

court “did not give [the aggravating] factor[s] impermissible weight or ignore or

downplay the other factors.” United States v. Gutierrez-Sanchez, 587 F.3d 904,

908 (9th Cir. 2009). In light of the totality of the circumstances and the 18 U.S.C.

§ 3553(a) sentencing factors, Morfin Garcia’s middle-of-the-Guidelines sentence is

substantively reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).




                                          2                                       10-50264
      Finally, contrary to Morfin Garcia’s contention, the record reflects that the

district court did not rely on his rehabilitative needs to impose or lengthen his

period of confinement. See Tapia v. United States, 131 S. Ct. 2382, 2392 (2011)

(“A court commits no error by discussing the opportunities for rehabilitation within

prison or the benefits of specific treatment or training programs.”).

      AFFIRMED.




                                           3                                    10-50264